Title: To James Madison from Silvanus Ewer, 16 August 1803
From: Ewer, Silvanus
To: Madison, James


Sir
Nantucket 16 Augt. 1803
As principal owner of the Sloop Union Capt Clisby & Sloop Dolphin Capt Smith both of Nantucket, I take the liberty to inform you that the former sailed from this place on the 24th. of November last & the latter on the 19th December last bound on a Whaling Voyage to the West Indias or else where that while they were pursuing their said Fishery on the south-side the Island of Hispanaola in Samb Bay about 9 leagues eastward of Jacomel they were taken by the French National Schooner Telegraph of 12 Guns [(]Capt Anthony St Quint) on the 7th of April & carried in to said port of Jacomel in company with the Schooner Mary of Nantucket Capt Folger where the said Masters & crews of said Whaling Vessells were imprisoned & finally the Vessells were condemned without Trial under pretence that they had been trading with the Brigands on the coast, which said charge was altogether false & unfounded as they had no articles of commerce on board & the whole intent & object of their voyage was the said Whale fishery. Capt Folger got liberated from confinement in Jacomel & went round to Port au Prince (leaving the other masters & crews at said Jacomel) made application to the Commander in chief General Rochambeau for the release of said Vessells & men thus unjustly detained, but to no purpose and after several fruitless efforts Capt Folger took passage for the United States and arrived here on the 12th Instant and has made his protest before a Notary against the illegal procedure of the Officers of the said French Government wherein among other things many other circumstances respecting the said Sloops Union and Dolphin are set forth, which said protest together with other documents will be sent forward for your examination by the owners of said Schooner Mary and to which I refer you for farther particulars.
Inclosed is a certificate from the Collector of the Customs of this Port to prove the property & Citizenship of the Crews and also a certificate from the Select men of the Town for the same purpose. Ignorant & unacquainted with the proper and legal mode of procedure to obtain redress I take the liberty hereby to solicit the wise interference of Government and request that you would write me and point out the legal and necessary steps to be taken in this business to obtain redress or Satisfaction for the damages occasioned by the said illegal unlawfull & unjust procedure of the said officers of the French Government and more Particularly hereby solicit your immediate aid and assistance to endevour to obtain the liberty & release from cruel confinement of many Citizens of the United States who were left by Capt Folger & probably now remain in loathsome imprisonment in the Unhealthy port of Jacomel. With due respect and esteem I am your Obedient and most Humble Servant
Silvs Ewer
 

   
   Tr (DLC: Jefferson Papers). Marked “Copy.” Enclosed in Ewer to Jefferson, 15 Dec. 1803 (ibid.), along with Ewer’s account of the incident and his claim for compensation (3 pp.). Enclosures not found.



   
   See Jeremiah Lawrence to JM, 15 Aug. 1803.


